UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-02474 Midas Perpetual Portfolio, Inc. (Exact name of registrant as specified in charter) 11 Hanover Square, New York, NY 10005 (Address of principal executive offices)(Zipcode) John F. Ramírez, Esq. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:1-212-480-6432 Date of fiscal year end: 12/31 Date of reporting period: 1/1/12 - 6/30/12 Form N-CSRS is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSRS in its regulatory, disclosure review, inspection, and policy making roles. A registrant is required to disclose the information specified by Form N-CSRS and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSRS unless the Form displays a current valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under clearance requirements of 44 U.S.C. sec. 3507. Item 1. Report to Stockholders. We believe that a quality investing approach can provide an important advantage in volatile markets. We also believe that personal investment planning can be successful by following three simple rules. Follow a regular monthly investment plan. Manage your investment risk by diversifying among the three Midas Funds. Commit to a long term investing approach. MIDAS Fund MIDAS Magic MIDAS Perpetual Portfolio (Ticker: MIDSX) (Ticker: MISEX) (Ticker: MPERX) Seeks capital appreciation and protection against inflation and, secondarily, current income through investments primarily in precious metals and natural resource companies and gold, silver, and platinum bullion. Seeks capital appreciation by investing in any security type in any industry sector and in domestic and foreign companies of any size. Seeks to preserve and increase the purchasing power value of its shares over the long term by investing in gold, silver, Swiss franc assets, hard asset securities, and large capitalization growth stocks. June 30 2012SEMI-ANNUAL REPORT CONTENTS LETTER TO OUR SHAREHOLDERS PORTFOLIO COMMENTARY Midas Fund 1 Midas Magic 2 Midas Perpetual Portfolio 3 Allocation of Portfolio Holdings 4 About Your Fund’s Expenses 5 FINANCIAL STATEMENTS Schedule of Portfolio Investments Midas Fund 6 Midas Magic 8 Midas Perpetual Portfolio 10 Statements of Assets and Liabilities 13 Statements of Operations 14 Statements of Changes in Net Assets 15 Statements of Cash Flows 16 Notes to Financial Statements 17 Financial Highlights 26 SUPPLEMENTAL INFORMATION Board Approval of Agreements 28 Additional Information 31 OPENING YOUR ACCOUNT New Account Application Instructions 32 New Account Application 33 To Our Shareholders Will the United States plunge off a “fiscal cliff?” The “fiscal cliff” is what Federal Reserve Board Chairman Ben Bernanke has called the concurrence of fiscal events after the 2012 elections, specifically the expiration of the Bush era and payroll tax cuts, the federal spending cuts mandated by the “sequester,” and hitting the debt ceiling. Should these events occur, taxes will increase and government spending will decline. The net effect will be a recession, according to many economists. Should the fiscal cliff cause investors to be fearful? Warren Buffett, one of the world’s great investors, mentioned “fear” six times in explaining investor interest in gold in his letter to shareholders of Berkshire Hathaway published this year, as compared to zero mentions of “fear” last year. More importantly, however, in the year before last, he wrote “We’ve put a lot of money to work during the chaos of the last two years. It’s been an ideal period for investors: A climate of fear is their best friend.” Economic uncertainty, market volatility, and the future should concern investors. But, with a long term plan investors can get started today to seek important future financial goals, such as paying for college tuition or retirement. Sound Long Term Planning At Midas, we believe that sound planning has three components: regular investing, diversification, and a long term view. With regard to regular investing, Midas offers an excellent and convenient service - the Midas Bank Transfer Plan. With this Plan, you decide today to invest a certain amount each month in the future for as long as you like and Midas will transfer the money from your bank account for investment in your designated Midas account. Investing the same amount regularly, can reduce anxiety over investing in a rising or falling market or buying all of your shares at market highs. Although this strategy cannot assure a profit or protect against loss in a declining market, it can result in a lower average cost for your purchases. Of course, you should consider your ability to continue your purchases through periods of low price levels before undertaking such a strategy. To help our investors achieve diversification, Midas offers three funds with differing investment objectives and policies. Midas Fund seeks primarily capital appreciation and protection against inflation and, secondarily, current income through investments primarily in precious metals and natural resource companies and gold, silver, and platinum bullion. Midas Perpetual Portfolio seeks to preserve and increase the purchasing power value of its shares with a target asset allocation strategy that includes gold and silver, Swiss franc assets, hard asset securities, and large cap growth stocks. Midas Magic seeks capital appreciation by investing in any security type in any industry and in companies of any size. A long term view, instead of a reacting to every new economic development, can be strengthened by the Midas quality approach to investing, and using tax advantaged retirement accounts such as the Midas Traditional, Roth, SEP, and SIMPLE IRA. Forms for all of these accounts may be found at www.MidasFunds.com. Announcement I am sad to announce that my father, Bassett S. Winmill, a Midas founder and member of the Midas Investment Policy Committee, died on May 15, 2012 at the age of 82. Bassett had seen many periods of investor fear, as well as complacency, over his long career as an investing professional and so I think he would have been amused by the recent quip: “We have nothing to fear but the lack of fear itself.” As one who had been through many stock market panics, and subsequent recoveries, he well knew that fear can be an investor’s best friend, but only if the investor is prepared to discover opportunities during the fearful period with a long term, quality approach. To learn more about the Midas philosophy of quality investing for the long term, please call us at 1-800-400-MIDAS (6432), or visit www.MidasFunds.com.Thank you for investing with Midas! Sincerely, Thomas B. Winmill President Portfolio Commentary MIDAS Fund We are pleased to welcome our new shareholders attracted to Midas Fund by its policy of investing primarily in securities of companies principally involved in mining, processing, distributing or otherwise dealing in gold, silver, platinum, or other natural resources, and its attractive suite of shareholder services. Market Review In the first half of 2012, gold prices based on the London p.m. fix fluctuated between $1,531 and $1,781 per ounce, ending the period at $1,598. In view of the stresses confronting the global economy, gold was expected to perform well but instead its average price of $1,649 in the period was about 2.6% less than in the second half of 2011. So what happened to gold’s role as a safe haven and as an “alternative currency?” We believe the answer may be that gold was treated in the period as a simple commodity, and commodities had a dismal showing in the first six months of 2012. For example, silver (with its large industrial commodity use) declined nearly 2%, aluminum and nickel dropped over 8% and 11%, respectively, and crude oil fell more than 15%. At the same time, metals and mining company shares suffered a searing bear market, with the NYSE ARCA Gold BUGS Index down over 18% in the six month ending June 30, 2012. Strategies Focusing on Quality In this market environment, Midas Fund re-emphasized quality gold mining companies with cash flow producing assets and growth. As the economic and market malaise intensified, the Fund sold off shares of companies developing projects and likely in need of additional capital, inasmuch as financial markets are effectively closed to such miners except at typically very expensive terms. Notwithstanding the Fund’s efforts, however, the returns of the Fund were negatively impacted by its holding of companies whose financial and production performance fell short of market expectations, as well as those subject to dramatically heightened political risk, leaving the Fund with a negative total return of (34.17)% in the period. The Fund’s strategy in the second half of the year will be to increase its investments in primarily gold producing mining companies as markets recover emphasizing larger companies with operations generating strong cash flow, expanding growth profiles, less perceived political risk, and/or other special features. Outlook for Gold With Growth Deflationary pressures, a slowing economy, and other economic factors may result in most commodities languishing for the indefinite future. Likewise, slowing industrial growth, difficult credit conditions, and higher oil prices may result in an economic environment with a “stagflationary” feel, meaning a combination of high unemployment (stagnation) while prices rise (inflation). With respect to gold, however, it might be recalled that in 2011, the gold price fell 19% from its high and U.S. Treasuries rallied on the second Greek bailout crisis, but then gold rose about 15% in the first three months of 2012. Currently, major gold mining companies appear to offer great value on a historical basis, not unlike during the depths of the 2008 market crash, in terms of price to cash flow, price to net asset value, and similar measures. By seeking quality investments with growth potential, we seek to address the risks and volatility inherent in the sector yet position Midas Fund and its shareholders to benefit from potentially rebounding financial markets and precious metals prices. TOP10 HOLDINGS As of June 30, 2012 1 Goldcorp Inc. 2 Newmont Mining Corp. 3 Eldorado Gold Corp. Ltd. 4 AngloGold Ashanti Ltd. ADR 5 Alamos Gold Inc. 6 Avocet Mining PLC 7 Randgold Resources Ltd. ADR 8 Kinross Gold Corp. 9 IAMGOLD Corp. 10 Newcrest Mining, Ltd. Top Ten Holdings comprise approximately 68% of total assets. 1 Portfolio Commentary MIDAS Magic We are pleased to submit this 2012 Semi-Annual Report for the Fund and to update shareholders on the Fund’s strategy of investing in any security type and in any industry sector, in domestic or foreign companies, and in companies of any size to seek its investment objective. We note that the Fund also may invest defensively, as well as employ speculative investment techniques such as borrowing money for investment purposes, a practice known as leveraging. Economic and Market Report According to the U.S. Federal Reserve, midway through the 2012 year economic activity in the United States was expanding at a somewhat more modest pace than earlier in the year. U.S. real gross domestic product increased at an annual rate of 1.5% in the second quarter of 2012, as compared to a 2% rate in the first quarter. Likewise, improvements in labor market conditions slowed since the beginning of the year, and the unemployment rate remained elevated at 8.2%. Consumer price inflation rates declined steadily in the first half, from approximately 2.9% in January to a 1.7% rate in June, primarily reflecting reductions in the prices of crude oil and gasoline. Investment Strategy and Returns In view of these mildly declining economic conditions, the Fund’s strategy was to invest in quality companies with unique combinations of strength in operations, products, and finances with growth or value characteristics. The Fund maintained a disciplined but aggressively leveraged investment posture, and concentrated its portfolio in large capitalization companies with attractive valuations. At June 30, 2012, the Fund’s portfolio consisted of 12 securities, and the top ten holdings comprised approximately 98% of total assets, including some of the largest and best known U.S. companies with global operations in finance, technology, insurance, and banking. At June 30, 2012, the Fund’s investment portfolio totaled approximately $15.6 million, reflecting the use of $3.2 million of leverage on net assets of $12.4 million. These holdings and allocations are subject to change at any time. Over the first half of 2012, the Fund’s total return was 9.63%, including the reinvestment of dividends, compared to the S&P 500 Index return of 9.49%. Our current view of financial markets suggests that the Fund may benefit during the remainder of 2012 from its flexible portfolio approach, investing opportunistically, and employing aggressive and speculative investment techniques as deemed appropriate. TOP10 HOLDINGS As of June 30, 2012 1 Berkshire Hathaway, Inc. Class B 2 MasterCard, Inc. 3 Apple Inc. 4 Google Inc. 5 Costco Wholesale Corp. 6 General Electric Company 7 Johnson & Johnson 8 JPMorgan Chase & Co. 9 Canadian Natural Resources Ltd. 10 International Business Machines Corporation Top Ten Holdings comprise approximately 98% of total assets. Fund Portfolio Management Changes The Investment Policy Committee has assumed the portfolio management of the Fund from Bassett Winmill, who passed away on May 15, 2012. Midas Management Corporation, the Fund’s Investment Manager, welcomes Mark C. Winmill to the Investment Policy Committee as Chief Investment Strategist. Continuing members of the Committee are Thomas Winmill, Chairman, John F. Ramirez, Director of Fixed Income, and Irene Kawczynski, Vice President-Trading. Contact Us for Information and Services Midas Magic’s solid approach to quality companies makes it an attractive vehicle for a program of long term investing. For retirement, medical, and tuition financial planning goals, consider the Midas Traditional, Roth, SEP, or SIMPLE IRA, the Midas Health Savings Account, as well as the Midas Education Savings Account. Forms for all of these tax advantaged plans may be found at www.MidasFunds.com. 2 Portfolio Commentary MIDAS Perpetual Portfolio We are delighted to welcome our new shareholders who have invested in Midas Perpetual Portfolio directly or through one of the many brokerage firms making the Fund available to its customers. In these times particularly, it is gratifying indeed to see such a welcoming response to Midas Perpetual Portfolio’s objective of preserving and increasing the purchasing power value of its shares over the long term. It is also a pleasure to submit this 2012 Semi-Annual Report for the Fund. Economic Report and Fund Strategies The pace of growth in the world economy is generally slowing. Real U.S. gross domestic product (GDP) – the output of goods and services produced by labor and property located in the country – increased at an annual rate of 1.5% in the quarter ending June 30, 2012, according to the U.S. Bureau of Economic Analysis. GDP growth was volatile in China, the world’s second biggest economy, as reported by its National Bureau of Statistics, dropping to a 1.8% rate in the three months ending June 30, 2012. For only the second time in six quarters, Japan, the world third largest economy, saw its GDP grow, and in first quarter of 2012 reported a positive 1.2% rate. The Euro area is also showing slightly improving growth, with GDP unchanged in the first quarter, versus a negative rate of 0.3% in the fourth quarter of 2011, according to estimates released by Eurostat, the statistical office of the European Union. In view of this changing global environment, effective April 30, 2012, Midas Perpetual Portfolio shifted its core asset allocation strategy to preserve and increase the value of its overall portfolio by eliminating the “Dollar Asset” target allocation, and reallocating to other targets, as follows. Investment Category Target Percentage Former Current Gold 20% 20% Silver 5% 10% Swiss Franc Assets 10% 20% Hard Asset Securities 15% 25% Large Capitalization Growth Stocks 15% 25% Dollar Assets 35% 0% Total 100% 100% Pending investment, or for purposes of taking temporary defensive positions, the Fund may hold money market instruments and similar investments without limit. Also, from time to time, the Fund may use leverage to increase its investment in large capitalization growth stocks. TOP10 HOLDINGS As of June 30, 2012 1 SSgA Money Market Fund 2 SPDR Gold Trust 3 Switzerland Government, 2.5% Notes, due 3/12/16 4 iShares Silver Trust 5 Switzerland Government, 2.25% Notes, due 7/6/20 6 Comcast Corp. 7 Apple Inc. 8 Companhia de Bebidas das Americas - AMBEV 9 China Mobile Ltd. 10 Microsoft Corp. Top Ten Holdings comprise approximately 72% of total assets. Accordingly, during the first half of the 2012 year, the Fund invested in gold and silver (through ETFs and mining shares), Swiss franc denominated bonds of the federal government of Switzerland, shares of real estate and natural resource companies, large capitalization growth stocks, and U.S. money market funds. Over the first half of 2012, the Fund’s total return was 1.64%, including the reinvestment of dividends, compared to the S&P 500 Index return of 9.49%. Ideal for Regular Investing Importantly, the investment strategy of Midas Perpetual Portfolio acknowledges a broad range of economic possibilities and investing outlooks, and seeks to incorporate investments appropriate for each of them. Investors who wish to invest all or a portion of their capital regularly over the years ahead, whatever the state of the economy, should consider investing in the Fund. 3 4 Portfolio Commentary ABOUT Your Fund’s Expenses(Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including redemption or small account fees; and (2) ongoing costs, including management fees, distribution and service 12b-1 fees, and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your Fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from January 1, 2012 to June 30, 2012. Actual Expenses The table provides information about actual account values and actual expenses for each Fund. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the Fund you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. The Fund may charge you a $20 annual small balance account fee if the value of those shares is less than $500. We will redeem shares automatically in one of your accounts to pay the $20 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts, and IRAs (including traditional, Roth, Rollover, SEP, and SIMPLE-IRAs), and certain other retirement accounts. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each Fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a Fund. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. EXPENSE ANALYSIS TABLE Beginning Account Value Ending Account Value Expenses Paid During Period Annualized January 1, 2012 June 30, 2012 January 1, 2012-June 30, 2012(a) Expense Ratio Midas Fund Actual $ $ $ 2.53% Hypothetical (b) $ $ $ 2.53% Midas Magic Actual $ $ $ 3.90% Hypothetical (b) $ $ $ 3.90% Midas Perpetual Portfolio Actual $ $ $ 2.04% Hypothetical (b) $ $ $ 2.04% (a) Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half year, divided by 366, to reflect the one half year period. (b) Assumes 5% total return before expenses. 5 Financial Statements MIDAS Fund Schedule of Portfolio Investments – June 30, 2012 (Unaudited) Common Stocks (110.34%) Shares Cost Value Major Precious Metals Producers (42.57%) AngloGold Ashanti Ltd. ADR $ $ Goldcorp Inc. Kinross Gold Corp. Newcrest Mining Ltd. Newmont Mining Corp. Intermediate Precious Metals Producers (31.36%) African Barrick Gold plc Centerra Gold Inc. Eldorado Gold Corp. Ltd. IAMGOLD Corp. Randgold Resources Ltd. ADR Silvercorp Metals, Inc. Junior Precious Metals Producers (21.15%) Alamos Gold Inc. Aurizon Mines Ltd. (a) Avocet Mining PLC CGA Mining Ltd. (a) Resolute Mining Ltd. (a) Exploration and Project Development Companies (12.21%) Corvus Gold Inc. (a) Detour Gold Corp. (a) Geomark Exploration Ltd. (a) Ivanplats Ltd. (a) (b) 0 Northern Dynasty Minerals Ltd. (a) Platinum Group Metals Ltd. (a) Romarco Minerals Inc. (a) See notes to financial statements. 6 Common Stocks (110.34%) Shares Cost Value Other Natural Resources Companies (3.05%) HudBay Minerals Inc. $ $ Total common stocks (d) Warrants (0.13%) (a) Units Kinross Gold Corp., expiring 9/03/13 Kinross Gold Corp., expiring 9/17/14 (c) - Total warrants Money Market Fund (0%) SSgA Money Market Fund, 7 day annualized yield 0.01% Securities held as Collateral on Loaned Securities (0%) State Street Navigator Securities Lending Prime Portfolio Total investments (110.47%) $ Liabilities in excess of cash and other assets (-10.47%) ) Net assets (100.00%) $ (a) Non-income producing. (b) Illiquid and/or restricted security that has been fair valued. (c) All or a portion of this security was on loan. (d) All or a portion of these securities have been segregated as collateral pursuant to the bank credit facility. ADR means “American Depositary Receipt.” See notes to financial statements. 7 Financial Statements MIDAS Magic Schedule of Portfolio Investments – June 30, 2012 (Unaudited) Common Stocks (126.39%) Shares Cost Value Computer & Office Equipment (3.94%) International Business Machines Corporation $ $ Crude Petroleum & Natural Gas (4.33%) Canadian Natural Resources Ltd. Electronic Computers (11.76%) Apple Inc. Electronic & Other Electrical Equipment (6.05%) General Electric Company Fire, Marine & Casualty Insurance (35.26%) Berkshire Hathaway, Inc. Class B (a) Information Retrieval Services (9.35%) Google, Inc. (a) National Commercial Banks (5.58%) JP Morgan Chase & Co. Pharmaceutical Preparations (5.99%) Johnson & Johnson Services - Business Services (34.66%) MasterCard, Inc. Surgical & Medical Instruments & Apparatus (1.81%) Becton, Dickinson and Company See notes to financial statements. 8 Common Stocks (126.39%) Shares Cost Value Variety Stores (7.66%) Costco Wholesale Corp. $ $ Total common stocks (b) Money Market Fund (0.01%) SSgA Money Market Fund, 7 day annualized yield 0.01% Total investments (126.40%) $ Liabilities in excess of cash and other assets (-26.40%) ) Net assets (100.00%) $ (a) Non-income producing. (b) All or a portion of these securities have been segregated as collateral pursuant to the bank credit facility. See notes to financial statements. 9 Financial Statements MIDAS Perpetual Portfolio Schedule of Portfolio Investments – June 30, 2012 (Unaudited) Shares Cost Value Gold (19.21%) Newmont Mining Corp. $ $ SPDR Gold Trust (a) Silver (4.14%) iShares Silver Trust (a) Swiss Franc Assets (9.30%) (b) Switzerland Government 2.50% Notes, due 3/12/16 Switzerland Government 2.25% Notes, due 7/06/20 Hard Asset Securities (16.37%) Agricultural Chemicals (1.16%) Syngenta AG Crude Petroleum & Natural Gas (3.84%) CNOOC Limited Contango Oil & Gas Company (a) EOG Resources, Inc. PetroChina Company Limited Metal Mining (4.37%) Anglo American PLC ADR BHP Billiton Ltd. First Quantum Minerals Ltd. Rio Tinto Ltd. Vale S.A. Mining & Quarrying of Nonmetallic Minerals (0.95%) Sociedad Quimica Y Minera De Chile S.A. Miscellaneous Metal Ores (0.54%) Cameco Corp. See notes to financial statements. 10 Financial Statements MIDAS Perpetual Portfolio Schedule of Portfolio Investments – June 30, 2012 (Unaudited) continued Shares Cost Value Petroleum Refining (1.12%) Exxon Mobil Corp. $ $ Railroads, Line - Haul Operating (1.12%) Canadian National Railway Company Real Estate Investment Trusts (2.43%) Health Care REIT, Inc. PS Business Parks, Inc. Steel Works, Blast Furnaces & Rolling Mills (0.84%) Nucor Corp. Total hard asset securities Large Capitalization Growth Stocks (18.84%) Beverages (1.62%) Companhia De Bebidas Das Americas-AMBEV Cable and Other Pay Television Services (2.22%) Comcast Corp. Cigarettes (1.32%) Philip Morris International Inc. Communications Equipment (1.02%) Cisco Systems, Inc. Electronic Computers (2.67%) Apple Inc. Hewlett-Packard Company Hospital and Medical Service Plans (1.29%) UnitedHealth Group Inc. See notes to financial statements. 11 Financial Statements MIDAS Perpetual Portfolio Schedule of Portfolio Investments – June 30, 2012 (Unaudited) continued Shares Cost Value Life Insurance (0.79%) China Life Insurance Company Ltd. ADR $ $ National Commercial Banks (1.30%) Wells Fargo & Company Pharmaceutical Preparations (1.06%) Novartis AG Services-Prepackaged Software (2.47%) Microsoft Corp. Oracle Corp. State Commercial Banks (1.72%) Banco Bradesco S.A. Itau Unibanco Holding S.A. Telephone Communications (1.36%) China Mobile Ltd. ADR Total large capitalization growth stocks Money Market Fund (32.21%) Money Market Fund (32.21%) SSgA Money Market Fund, 7 day annualized yield 0.01% $ $ Total investments (100.07%) $ Liabilities in excess of other assets (-0.07%) ) Net assets (100.00%) $ (a) Non-income producing. (b) Principal amount denominated in Swiss Francs. ADR means “American Depositary Receipt.” See notes to financial statements. 12 Financial Statements STATEMENTSof Assets and Liabilities MIDAS MIDAS MIDAS June 30, 2012 (Unaudited) Fund Magic Perpetual Portfolio Assets Investments, at cost $ $ $ Investments, at value (including $272, $ -, and $ - for securities loaned, respectively) $ $ $ Cash - Receivables Securities sold - - Dividends Fund shares sold - Interest - - Foreign withholding taxes reclaimed - - Other assets Total assets Liabilities Bank credit facility borrowing - Payables Accrued expenses Investment management fees - Fund shares redeemed Administrative services Distribution fees Collateral on securities loaned, at value - - Total liabilities Net assets $ $ $ Shares outstanding, $0.01 par value Net asset value, offering, and redemption price per share $ $ $ Net assets consist of Paid in capital $ $ $ Accumulated undistributed net investment loss ) ) ) Accumulated net realized gain (loss) ) ) Net unrealized appreciation (depreciation) on investments and foreign currencies ) $ $ $ See notes to financial statements. 13 Financial Statements STATEMENTS of Operations For the Six Months Ended June 30, 2012 (Unaudited) MIDAS Fund MIDAS Magic MIDAS Perpetual Portfolio Investment income Dividends $ $ $ Income from securities loaned Foreign tax withholding ) ) ) Interest - - Total investment income Expenses Investment management Transfer agent Distribution Administrative services Interest and fees on bank credit facility - Shareholder communications Legal Bookkeeping and pricing Directors Registration Insurance - Auditing Other Total expenses Less contractual investment management fee waiver - - ) Net expenses Net investment loss ) ) ) Realized and Unrealized Gain (Loss) Net realized gain (loss) on Investments ) - Foreign currencies ) Unrealized appreciation (depreciation) on Investments ) Translation of assets and liabilities in foreign currencies 17 ) ) Net realized and unrealized gain (loss) ) Net increase (decrease) in net assets resulting from operations $ ) $ $ See notes to financial statements. 14 Financial Statements STATEMENTS of Change in Net Assets (Unaudited) MIDAS Fund MIDAS Magic MIDAS Perpetual Portfolio Six Months Year Six Months Year Six Months Year Ended Ended Ended Ended Ended Ended 6/30/12 12/31/11 6/30/12 12/31/11 6/30/12 12/31/11 Operations Net investment loss $ ) $ ) $ ) $ ) $ ) $ ) Net realized gain (loss) ) ) Unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations ) ) Distributions to shareholders Ordinary income - ) - - - ) Net realized gains - ) Total distributions - ) - - - ) Capital share transactions Change in net assets resulting from capital share transactions (a) Redemption fees Increase (decrease) in net assets resulting from capital share transactions ) Total change in net assets ) ) ) Net assets Beginning of period End of period (b) $ (a) Capital share transactions were as follows: Value Shares sold $ Shares issued in reinvestment of distributions - Shares redeemed ) Net increase (decrease) $ ) $ ) $ ) $ ) $ $ Number Shares sold Shares issued in reinvestment of distributions - Shares redeemed ) Net increase (decrease) (b) End of period net assets include undistributed net investment income (loss) $ ) $ ) $ ) $
